Dear Mr. Young:
You have requested the opinion of the Attorney General concerning the transportation of students to school districts outside the district to which they are assigned.  Your request has been forwarded to me for consideration and response.
In your letter you reference Attorney General Opinion Number 82-385 which specifically dealt with this issue.  Opinion Number 82-385 stated:
     In conclusion, a school board has the authority to govern its districts. A school board is not required to provide transportation to students wishing to attend schools in districts other than the ones to which the students are assigned.
LSA-R.S. 17:158(A)(1) mandates that:
     ". . . each parish and city school board shall provide free transportation for any student attending a school of suitable grade approved by the State Board of Elementary and Secondary Education within the jurisdictional boundaries of the parish or school board if the student resides more than one mile from such school."
Further, parish school boards may at any time create school districts, ". . . composed of the parish as a whole or any part or parts thereof . . ." LSA-R.S. 17:1371A.
LSA-R.S. 17:158(A)(1) provides transportation for students living more than one mile from a school of suitable grade and which is within the jurisdictional boundaries of the school board.  This includes any boundaries set by the school board in creating school districts.  LSA-R.S. 17:158(A)(1) does not create an absolute right on the part of a student to receive transportation to any public school he or she may decide to attend.
Therefore, it is the opinion of this office that Attorney General Opinion Number 82-385 remains valid and, thus, there is no right on behalf of public school students to be transported to a public school outside the district to which they have been assigned by a school board.
I trust this sufficiently addresses your concerns.  If you require any further assistance, please feel free to contact this office.
Yours very truly,
                          RICHARD P. IEYOUB Attorney General
                          BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0321p